Title: To Benjamin Franklin from Jean-Antoine Houdon, [before 24 January 1784]
From: Houdon, Jean-Antoine
To: Franklin, Benjamin


          
            Monsieur
            [before January 24, 1784]
          
          J’ai l’honneur de vous prévenir que je dois couler une statüe en bronze: Si cette opération d’un moment peut intérresser votre goût et votre curiosité; je vous prie de me faire celui de vous rendre à onze heures précises du matin 24 de ce mois au lieu indiqué par l’adresse ci-incluse.
          
          J’ai l’honneur d être Monsieur Votre très humble et très obeïssant serviteur./.
          
            Houdon
          
        